SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J. No. 42.150.391/0001-70 – NIRE 29300006939 A PUBLICLY-HELD COMPANY CALL NOTICE EXTRAORDINARY GENERAL MEETING The shareholders of BRASKEM S.A. (“Company”) are hereby called to attend the Extraordinary General Meeting, to be held at the Company’s headquarters located at Rua Eteno, 1561, Pólo Petroquímico, in the Municipality of Camaçari, State of Bahia, on December 4, 2012, at 10:30 a.m., in order to deliberate on the following agenda: 1) approval of the proposal for cancelling 411 common shares and 4,399,858 preferred class-A shares of the Company, held in treasury until such time, without changing the amount of share capital; and 2) approval of the amendment of the main section of article 4 of the Company Bylaws in order to reflect the change in the number of shares resulting from the cancellation of the shares held in treasury. Camaçari/BA, November 14, 2012. Marcelo Bahia Odebrecht Chairman of the Board of Directors General Information : 1. Information related to the subject of the agenda was made available to the Company’s shareholders as established in CVM Ruling No. 481/09, and may be accessed through the website of the Securities and Exchange Commission [ Comissão de Valores Mobiliários ] (www.cvm.gov.br), of BM&FBOVESPA S.A. – Stock, Commodities and Futures Exchange (www.bmfbovespa.com.br), or the Company (www.braskem.com.br/ri). 2. The Company’s Management requests that shareholders file with the Company, at least 72 hours prior to the date set for the Extraordinary General Meeting, the following documents: (i) slip issued by the financial institution, which is the escrow agent of the book-entry shares held thereby, up to 8 days as of the date of the Extraordinary General Meeting; (ii) power of attorney, duly regularized pursuant to law, in the event a shareholder is represented by a proxy, with certification of grantor’s signature; and/or (iii) as to the shareholders participating in the fungible custody of registered shares, the statement indicating the respective ownership interest, issued by the competent body. The shareholder or the respective legal representative shall attend the Extraordinary General Meeting with his/her proper identity documents. 3. In view of the Health, Security and Environment Rules (SSMA) in force at the Company’s headquarters, which establish the guidelines for access control and circulation of persons and vehicles in the internal and external areas of the headquarters, the shareholders, as well as their legal representatives at the Meeting convened herein, are requested to arrive at least 30 minutes before the scheduled start time of the Meeting, seeking to assure compliance with the training procedures for basic SSMA instructions in force at the Company, which are available for consultation at its headquarters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 14 , 2012 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
